Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 1 of 14 Pageid#: 1000




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

   STEVE RIDDICK,                                          )
   a.k.a. STEVEN RIDDICK,                                  )    CASE NO. 7:20CV00081
                                                           )
                             Plaintiff,                    )
   v.                                                      )    MEMORANDUM OPINION
                                                           )
   WARDEN JEFFERY B. KISER, ET AL.,                        )    By: Glen E. Conrad
                                                           )    Senior United States District Judge
                             Defendants.                   )

           Plaintiff Steve Riddick, also known as Steven Riddick, a Virginia inmate proceeding pro

   se, filed this civil rights action pursuant to 42 U.S.C. § 1983, alleging that prison officials used

   excessive force against him, denied him adequate medical care, and deprived him of due process.

   The matter is before the court this day on a motion for summary judgment filed by Defendants

   Deborah Ball, Mary Cantrell, and Wendy McCoy, asserting Riddick’s failure to exhaust

   administrative remedies. After review of the record, the court concludes that the defendants’

   motion must be granted. 1

                                                           I.

           In the amended complaint, Riddick alleges that on April 5, 2019, at Red Onion State Prison

   (“Red Onion”), he refused to comply with orders to come to his cell door to be handcuffed.

   Correctional officers allegedly sprayed him three times with O.C. spray2 and took him to the floor

   to place him in restraints, where one officer punched him four times in the ribs. After allowing




            1
              A motion for summary judgment by other defendants and Riddick’s motion for default judgment will be
   separately addressed.

           2
              O.C. spray is a chemical agent similar to what is commonly known as pepper spray or mace: it irritates a
   person’s eyes, throat, and nose. See, e.g., Park v. Shiflett, 250 F.3d 843, 849 (4th Cir. 2001) (describing the
   physiological effects of O.C. spray).
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 2 of 14 Pageid#: 1001




   him to shower off the O.C. spray, the officers applied “ambulatory restraints.”3 Am. Compl. 10, 4

   ECF No. 12.

            Nurse Cantrell assessed Riddick’s condition just after the officers applied the ambulatory

   restraints. Riddick allegedly told the nurse that his ribs hurt from being punched, he thought they

   were broken, he needed an ice pack, he had chest discomfort, he was asthmatic, and he needed an

   inhaler after being sprayed with O.C. spray. Nurse Cantrell did not provide him any medical care.

   See id. at 10-11, 15.

            Officers then placed Riddick in a cell, where he allegedly remained in the ambulatory

   restraints for eight hours. In adjusting the restraints, officers allegedly squeezed the handcuffs too

   tight around his wrists, cutting off blood flow, causing bruises to his wrists and swelling in his left

   hand. Riddick states that his “wrist [and] hands stayed numb for two months,” his “left ribs were

   sore for a month,” and one rib “stuck outward as if it was fractured.” Id. at 12.

            On April 8, 2019, Riddick filed a request for medical attention, complaining about

   numbness and pain in his wrist and hands, pain in his left ribs, and pain in his stomach and lower

   back. The next day, Nurse Practitioner Ball (“NP Ball”) examined Riddick. He allegedly told her

   the pain in his ribs (which he believed were fractured) was a 7 out of 10, pointed out that one rib

   was sticking out and a vein in one hand was swollen, told her he had been sprayed three times with



            3
               Riddick does not describe the ambulatory restraints placed on him on April 5, 2019. For context only, the
   court takes judicial notice of a description of this restraint method from another Virginia inmate’s § 1983 case:
            [W]hen an inmate is placed in ambulatory restraints, the inmate wears leg irons and handcuffs,
            which are double locked, and a black box is placed over the center portion of the handcuffs, covering
            the keyhole. A security waist chain is then placed through the black box and down to the leg irons,
            with just enough length to allow the inmate to stand completely upright, but limiting his movement.
            [An] inmate in ambulatory restraints is able to use the bathroom, wash himself, feed himself, and
            walk around, but that he cannot lift his arms above his head or swing his arms around.
   Blount v. Williams, No. CIV A 705CV00556, 2007 WL 951555, at *7 (W.D. Va. Mar. 26, 2007).
            4
              In this memorandum opinion, for the sake of consistency, the court uses the page numbers assigned by the
   court’s docketing program, CM-ECF, rather than the page numbers of Riddick’s handwritten pleadings.


                                                            2
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 3 of 14 Pageid#: 1002




   O.C. spray as an asthmatic, said he had asked for an ice pack and an inhaler without success,

   complained of stomach and back pain from the rib injury, told her it hurt to cough or sneeze, and

   explained that his hands were “without feeling.” Id. at 16-17. NP Ball rubbed his hands, but she

   said she could not do anything for the numbness, which she said was probably caused by irritation

   of nerves. Nurse McCoy, who was with NP Ball, said that because four days had passed since the

   injury to his ribs, “they couldn’t give [him] an ice pack,” even though he reported being more sore

   than he had been during the previous three days. Id. at 17. NP Ball prescribed Tylenol. On April

   12, 2019, Riddick underwent X rays of his left ribs.

          On April 23, 2019, Riddick filed a request for medical care, and on April 24, 2019, he filed

   an emergency grievance, complaining in both forms that his wrist and hands were still numb and

   he still had pain in his stomach and lower back. On April 24, 2019, a nurse responded that his

   situation did not meet the definition of an emergency, that he should use a sick call request to seek

   medical care if his pain continued, and that he had been placed on sick call. About a week later,

   NP Ball examined Riddick. He allegedly reported that he “was having the same issues.” Id. at 19.

   NP Ball said again that she could not do anything for his hands. In response to a sick call request

   in early May 2019, Riddick was placed on chart review.

          Riddick filed an informal complaint in June 2019 about the continued numbness in his

   hands. Thereafter, on June 26, 2019, he had an appointment with NP Ball and allegedly asked her

   to refer him to “a hand specialist.” Id. On June 28, 2019, Riddick underwent X rays of his hands

   to see if any bones had been structurally damaged. Around the same time, medical staff put in a

   request for Riddick to see a neurologist. In October 2019, Riddick had an examination at a local

   hospital and was allegedly told he would be scheduled for a “nerve test,” but this procedure had

   not yet occurred when he filed the amended complaint in May 2020. Id. at 20-21. Riddick alleges



                                                    3
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 4 of 14 Pageid#: 1003




   that for months, the numbness in his hands has caused him to drop small items like cups and pens. 5

           Liberally construing the amended complaint, Riddick alleges the following claims against

   the movant defendants: (1) on April 5, 2019, Nurse Cantrell failed to provide Riddick an inhaler

   and an ice pack while he was in ambulatory restraints; (2) on April 9, 2019, NP Ball and Nurse

   McCoy failed to provide Riddick an inhaler, an ice pack, pain medication, or treatment for his

   numb hands; (3) NP Ball caused Riddick to go without pain medication for his sore ribs for two

   months (April and May 2019); and (4) NP Ball waited “nearly three months” to refer Riddick to a

   neurologist for the numbness in his hands. See gen. id. at 23-24.

           In support of their summary judgment motion, ECF No. 39, NP Ball, Nurse Cantrell and

   Nurse McCoy assert that Riddick failed to exhaust available administrative remedies as to his

   claims against them before filing this § 1983 action, as required under 42 U.S.C. § 1997e(a). In

   support of their motion, they submit the declaration of T. Trapp, grievance coordinator, who is

   responsible for maintaining the grievance files of Red Onion inmates in the ordinary course of

   business. After Riddick filed his response, ECF No. 50, the defendants filed a reply with a

   supplemental declaration from Trapp, ECF No. 58, to which Riddick also responded, ECF No. 67.

   Thus, the court finds the defendants’ motion to be ripe for disposition.

                                                          II.

           The court should grant summary judgment only when the pleadings and the record reveal

   that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as

   a matter of law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

   (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine dispute of fact

   exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving


           5
             Riddick alleges that NP Ball delayed having Riddick examined by a neurologist until “after the numbness
   went away.” Id. at 24.

                                                          4
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 5 of 14 Pageid#: 1004




   party.” Anderson, 477 U.S. at 248. On summary judgment, the court must view the facts and the

   reasonable inferences to be drawn from the facts in the light most favorable to the party opposing

   the motion. Id. at 255. To be successful, the moving party “must show that there is an absence of

   evidence to support the non-moving party’s case” or that “the evidence is so one-sided that one

   party must prevail as a matter of law.” Lexington-South Elkhorn Water Dist. v. City of Wilmore,

   Ky., 93 F.3d 230, 233 (6th Cir. 1996). 6

           When a motion for summary judgment is made and is properly supported by affidavits, the

   nonmoving party may not rest on the mere allegations or denials in his pleadings. Anderson, 477

   U.S. at 256. Instead, the nonmoving party must respond by affidavits or otherwise and present

   specific facts from which a jury could reasonably find in his favor. Id. at 256-57. Verified

   complaints by pro se prisoners are to be considered as affidavits and may, standing alone, defeat a

   motion for summary judgment when the allegations contained therein are based on personal

   knowledge. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).

           The Prison Litigation Reform Act (“PLRA”) provides in 42 U.S.C. § 1997e(a) that “[n]o

   action shall be brought with respect to prison conditions under section 1983 of this title, or any

   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion is

   mandatory under the PLRA and . . . unexhausted claims cannot be brought in court.” Jones v.

   Bock, 549 U.S. 199, 211 (2007). To comply with § 1997e(a), an inmate must follow each step of

   the established grievance procedure that the facility provides to inmates and meet all deadlines

   within that procedure before filing his § 1983 action. See Woodford v. Ngo, 548 U.S. 81, 90-94




           6
              The court has omitted internal quotation marks, alterations, and/or citations here and throughout
   this opinion, unless otherwise noted.
                                                        5
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 6 of 14 Pageid#: 1005




   (2006) (finding inmate’s filing of untimely grievance was not “proper exhaustion” of available

   administrative remedies under § 1997e(a)).

          The defendants bear the burden of proving the affirmative defense that Riddick failed to

   properly exhaust available administrative remedies regarding his claims before filing suit. Jones,

   549 U.S. at 216. If the defendants prove that Riddick did not exhaust, he may yet escape summary

   judgment under § 1997e(a) by showing that the remedies under the established grievance

   procedures were not “available” to him. Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (noting that

   circumstances making prison grievance procedures unavailable “will not often arise”).         An

   administrative remedy is not available “if a prisoner, through no fault of his own, was prevented

   from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

          Virginia Department of Corrections (“VDOC”) Operating Procedure (“OP”) § 866.1,

   Offender Grievance Procedure, is the mechanism used to resolve inmate complaints. See gen.

   Mem. Supp. Mot. Summ. T. Trapp Decl. ¶¶ 6-13, ECF 40-1; Trapp Suppl. Decl. Ex. A, ECF No.

   58. OP 866.1 provides that all issues which affect the grievant personally are grievable except

   those pertaining to policies, procedures, and decisions of the Virginia Parole Board, prison

   disciplinary hearings, state and federal court decisions, laws and regulations, and other matters

   beyond the control of the VDOC.

          The VDOC grievance procedure requires that, before submitting a formal grievance, an

   inmate must demonstrate that he has made a good faith effort to informally resolve his complaint.

   He may do so by submitting an Informal Complaint form to the appropriate department head. Staff

   should respond in writing on the form within fifteen days. If the inmate is dissatisfied with the

   response, he must submit a Regular Grievance on the issue within thirty days after the event of

   which he complains, attaching the Informal Complaint.



                                                   6
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 7 of 14 Pageid#: 1006




          A Regular Grievance that meets the filing criteria under OP 866.1 will be logged into the

   computer database on the day it is received. If the Regular Grievance does not meet the filing

   requirements, a grievance official will complete the “intake” section on the back of the Regular

   Grievance form, mark the reason for the rejection (such as an expired time limit or raising more

   than one issue), and return the Regular Grievance to the inmate with instructions on how to correct

   and resubmit the form if feasible. If the inmate desires a review of the intake decision, he must

   send the grievance form to the Regional Ombudsman within five calendar days. However,

   pursuing that intake appeal alone does not constitute exhaustion. Rather, to satisfy the exhaustion

   requirement, the grievance must be accepted into the grievance process and appealed through the

   highest available level of review.

          Once a Regular Grievance is accepted for review, officials investigate the inmate’s

   contentions, and the warden or his designee will issue a Level I written response. If dissatisfied

   with that response, the inmate may appeal for Level II review. All accepted Regular Grievances

   can receive these two levels of review, and some are eligible for a Level III review.

          An inmate may also file an Emergency Grievance when he believes his situation places

   him at an “immediate risk of serious personal injury or irreparable harm.” Trapp Decl. at ¶ 11.

   Filing an Emergency Grievance does not satisfy the exhaustion requirement of § 1997e(a), because

   the procedure for filing a Regular Grievance and appeals is still available.

          To ensure that all inmates can utilize administrative remedies in a timely manner, inmates

   must “use those procedures in good faith for problem resolution.” Id. at ¶ 12. Inmates “who abuse

   the grievance procedures by excessive filings or habitual misuse of the procedure hinder other

   [inmates’] access and impede staff’s ability to investigate and resolve complaints within specified




                                                    7
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 8 of 14 Pageid#: 1007




   time limits.” Id. If an inmate has abused his access to the grievance procedures, officials may

   limit his access.

                   A face-to-face interview should be conducted prior to initially placing an
           [inmate] on limitation status. If the [warden] determines an [inmate’s] access
           should be limited, an [inmate] may be limited to no less than one informal
           complaint and one regular grievance per week. Each period of limitation should
           last no longer than ninety days. The [inmate] will be notified in writing of the
           reason for the limitation, the number of informal complaints and grievances he is
           limited to, and the period of limitation. Informal complaints and grievances
           submitted in excess of the limitation will be returned to the [inmate] without a
           response. An inmate can grieve the limitation decision and does not need to submit
           an informal complaint to do so.

   Id. at ¶ 13.

           Trapp’s review of Riddick’s grievance file at Red Onion reflects that he did not utilize all

   stages of the grievance procedure in a timely manner, regarding his claims against the movant

   defendants. The provisions of the procedure and the copies of Informal Complaints and other

   filings described in Trapp’s declaration are undisputed.

           Riddick’s deadline under OP 866.1 to submit a Regular Grievance about Nurse Cantrell’s

   alleged treatment decisions to deny him an inhaler and an ice pack on April 5, 2019, expired thirty

   days later—on May 5, 2019. His deadline to submit Regular Grievances about NP Ball and Nurse

   McCoy regarding their treatment decisions during his medical evaluation on April 9, 2019, expired

   on May 9, 2019—thirty days after they allegedly denied him an ice pack, inhaler, and immediate

   treatment for his wrist and hand injuries. Riddick would also have had to file Informal Complaints

   early during these thirty-day filing periods to allow staff to respond in time for him to submit

   timely Regular Grievances with the Informal Complaints attached. Trapp’s grievance file review

   indicates that Riddick did not file either Informal Complaints or Regular Grievances about the

   defendants’ actions before his filing deadlines expired on May 5 and 9, 2019.




                                                    8
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 9 of 14 Pageid#: 1008




          Defendants’ evidence is that on June 12, 2019, more than a month after the deadlines

   expired, Riddick submitted Informal Complaint #01156 regarding NP Ball’s failure to X ray his

   hand for injuries he allegedly received on April 5, 2019. His complaint form also requested referral

   to an outside specialist. Another nurse responded: “Medical just received request on 6-12-19 for

   this and [you] have been placed on provider list to be seen.” Trapp Decl. Ex., at 8, ECF No. 40-1.

   Riddick filed a Regular Grievance on the same subject on June 24, 2019, which the grievance

   coordinator rejected and returned to him because the filing period had expired. Riddick appealed

   the intake decision, but the regional ombudsman agreed that the Regular Grievance was not timely

   filed. See Resp. Ex. A, ECF No. 50; Trapp Suppl. Decl. ¶ 11, ECF No. 58-1. Riddick argues that

   this appeal constituted exhaustion. He is mistaken. OP 866.1 plainly provides that exhaustion

   requires an inmate to submit a timely Regular Grievance and to pursue the finding on the merits

   of that Regular Grievance through the available review stages, which Riddick failed to do.

          Trapp’s initial declaration is dated July 23, 2020. It states that review of the grievance file

   up to that date reflected that Riddick had not submitted either an Informal Complaint or a Regular

   Grievance about NP Ball’s alleged delay in providing pain medication or her alleged delay in

   referring him to a neurologist. In response to the defendants’ motion, Riddick does not offer

   evidence disputing the defendants’ evidence regarding the number or the timing of the Informal

   Complaints that the Red Onion grievance office processed from him about these defendants during

   the months after April 5, 2019.

          In addition, the defendants offer evidence that although Riddick was under a grievance

   limitation for a time in 2019, that restriction did not prevent him from exhausting the claims against

   these defendants. On February 11, 2019, officials served Riddick with a “Grievance Limitation

   Letter because he exhibited a pattern of excessive filings and habitual misuse and abuse of the



                                                     9
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 10 of 14 Pageid#: 1009




   grievance process. He was limited to one informal complaint and one grievance per week until

   May 12, 2019.” 7 Trapp Decl. at ¶ 19. Under this restriction, Riddick had five opportunities during

   the applicable filing periods to submit timely Informal Complaints and Regular Grievances about

   the medical decisions that NP Ball and Nurses Cantrell and McCoy made. Yet, it is undisputed

   that no Informal Complaint or Regular Grievance from Riddick about these incidents was

   processed during those filing periods.

           In response to Trapp’s declaration, Riddick submits a copy of an Informal Complaint dated

   April 12, 2019, on which he complains that he told all three of the defendants about the April 5,

   2019, incident, the O.C. spray, his asthma, “shortness of breath, heart flutter, chest and head pain

   [and] pain in [his] ribs.” Resp. Ex. 2, ECF No. 50-1. He states that he asked them for an ice pack

   and an inhaler, but they did not provide these items. In his unverified response to the summary

   judgment motion, Riddick states that he “submitted” this document on April 12, 2019, and “it was

   not processed.” Resp. 2, ECF No. 50. He seems to imply that this form shows his efforts to

   exhaust and that officials’ alleged failure to process this Informal Complaint and the lack of

   response shows that the grievance procedure was unavailable to him. The defendants assert that

   these contentions have no merit, and the court agrees.

           The defendants argue that even assuming Riddick attempted to file this Informal Complaint

   on April 12, 2019, he did not carry out his responsibility to ensure that the Grievance Department

   actually received and processed that Informal Complaint. According to Trapp,

           [i]nmates are educated on OP 866.1 when they arrive at a [VDOC] facility, and it
           is included in the Offender Handbook, given to all inmates. To submit an informal
           complaint, an inmate must send [it] through the institutional mail, either directly or

            7
               Riddick filed a Regular Grievance challenging the Grievance Limitation Letter as improper. A Level I
   response on May 9, 2019, determined the Regular Grievance to be unfounded, and that ruling was upheld in the Level
   II response. Furthermore, defendants present evidence that Riddick had been previously placed on a grievance
   limitation at least once, beginning in August 2011. Therefore, he was well aware of the types of grievance usage that
   would result in having his access limited.

                                                           10
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 11 of 14 Pageid#: 1010




          through a staff member if the inmate is in restricted housing. It is the inmate’s
          responsibility to ensure that the informal complaint is turned in[ ]to the appropriate
          staff if in restricted housing. The informal complaint is taken to the mailroom
          where it is sorted out and sent to the Grievance Department. Once at the Grievance
          Department, the Informal Complaint will be assigned to the appropriate responding
          department. It will be entered into VACORIS, the computer-based VDOC offender
          information management system and assigned a tracking number. VACORIS will
          automatically generate a receipt with the tracking number on it which will be sent
          to the inmate through the institutional mail. If an inmate does not receive a
          submission receipt, he should send the Grievance Department a request form asking
          if the informal complaint had been received and/or processed.
                   After the informal complaint is submitted and a receipt is generated, it will
          then go to the appropriate department for a response. Once the appropriate
          department makes a response, it is returned to the Grievance Department. The
          response is then manually typed into VACORIS, it is saved, and a copy is placed
          in the inmate’s physical grievance file. The original form is returned to the inmate
          through the institutional mail.
                   When an informal complaint is received, the receipt date and due date are
          noted on the informal complaint. The tracking number and departmental
          assignment are both noted on the face of the informal complaint. The response to
          the informal complaint would be written on the face of the complaint, along with
          the respondent’s name, title, signature, and date of response. When received by the
          Grievance Department, an informal complaint is stamped indicating that it was
          received by the Grievance Department and the date of receipt.
                   If an inmate does not receive a response to an informal complaint after
          fifteen days, he must file the informal complaint receipt with a grievance as proof
          of engagement in the informal process.

   Trapp Suppl. Decl. at ¶ 5-8, ECF No. 58-1.

          The April 12, 2019 Informal Complaint that Riddick submits with his response bears no

   indication that it was properly submitted. It does not bear a stamp indicating the date it was

   received in the Grievance Department, it has no date due for a response, it does not include a

   tracking number, and it has no notation of being forwarded to anyone for a response. No response

   appears on the bottom of the form. The Grievance Department has no record of this April 12,

   2019, filing, and has no record of any request or Informal Complaint from Riddick, inquiring about

   the status of this filing. Riddick did not attach this document or a receipt for it to any subsequent

   Regular Grievance as proof that he engaged in the informal resolution process as required.


                                                    11
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 12 of 14 Pageid#: 1011




           Based on this evidence, the court agrees that the unprocessed Informal Complaint dated

   April 12, 2019, does not prove that Riddick completed the exhaustion process, nor does it prove

   that the grievance procedure was unavailable to Riddick. 8 If Riddick had properly filed an

   Informal Complaint on April 12, 2019, he would have received a receipt, which he could have

   attached to a timely Regular Grievance, but he failed to do so. If Riddick did not receive a receipt,

   he could have filed a request or an Informal Complaint inquiring about the filing status of an April

   12, 2019, Informal Complaint. But he does not dispute the defendants’ evidence that the Grievance

   Department never received any such status inquiry from Riddick. Most importantly, as already

   discussed, it is undisputed that Riddick did not file a timely Regular Grievance about the issues

   described in the April 12, 2019, Informal Complaint—his requests to the defendants for immediate

   treatment on April 5 and 9, 2019.

           Riddick also argues that the thirty-day deadline in OP 866.1 to file a Regular Grievance

   about a delay of medical care should not begin to run until he had received the requested care.

   This argument fails under the terms of OP 866.1 itself and the nature of the claims Riddick has

   asserted against the defendants. OP 866.1 requires grievances to be submitted “within 30 calendar

   days from the date of [the] occurrence/incident or discovery of the occurrence/incident.” Trapp

   Suppl. Decl. at ¶ 3. The procedure does not provide for any extension of grievance deadlines until

   an inmate has received the treatment he requested or until his complaint has been resolved. Id.

   Indeed, the procedure defines a grievance as “[a]n unresolved issue,” indicating the intention that

   the grievance procedure provide a remedy for a problem that was not adequately addressed through

   informal channels. Id. at ¶ 4. Riddick asserts that Nurse Cantrell did not provide immediate care



           8
              In addition, Riddick’s statement in his response that he submitted the Informal Complaint was not made
   under penalty of perjury and, therefore, is not competent evidence on summary judgment. See 28 U.S.C. § 1746;
   Resp. 2, ECF No. 50.

                                                          12
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 13 of 14 Pageid#: 1012




   on April 5, 2019, and that NP Ball and Nurse McCoy did not provide immediate care on April 9,

   2019. Riddick knew on these dates that he did not receive the care, so these dates triggered the

   thirty-day filing period under OP 866.1 to file a Regular Grievance on these complaints. Because

   Riddick did not file a Regular Grievance within thirty days after these dates, he failed to properly

   exhaust these claims.

            Riddick also set timelines on his claim that after NP Ball’s initial evaluation of him on

   April 9, 2019, she delayed prescribing pain medication for his ribs for two months and delayed

   referring him to a neurologist for his hand issues for three months. Riddick’s deadline to file a

   Regular Grievance on this claim expired thirty days after the specified periods of alleged delay—

   on August 9, 2019, and September 9, 2020, respectively. Riddick does not dispute the defendants’

   evidence that he failed to file a timely Regular Grievance referencing NP Ball’s alleged delays of

   these desired treatment related to the April 5, 2019 incident. 9 Thus, he clearly failed to properly

   exhaust these issues.

            Based on the foregoing, the court concludes that Riddick has presented no material

   disputed fact on which he could show that he properly exhausted administrative remedies as to any

   of the claims against the movant defendants. He has also presented no material disputed fact on


            9
               On June 30, 2019, Riddick submitted Informal Complaint #01285 alleging that after he was sprayed with
   O.C. spray on February 1, 2019, despite his asthma, the defendants failed to x-ray his chest or provide him with an
   inhaler. He stated that he still did not have an inhaler in June 2019. A Red Onion nurse responded that Riddick would
   be scheduled to see a provider to discuss his asthma. Dissatisfied with that response, on July 17, 2019, Riddick
   submitted a Regular Grievance on the same issues, which was rejected at intake because the filing period had expired.
   Riddick appealed that intake decision, but the regional ombudsman upheld it. See Trapp Decl. at ¶ 17. Riddick argues
   that even though this Regular Grievance did not mention the April 5, 2019, O.C. spray incident, it put officials on
   notice that he still did not have an inhaler in June 2019. He also contends that these filings should be considered
   exhaustion of the inhaler issue, because he filed the appeal of the intake decision, and no one instructed him what he
   should do differently. The court finds no merit to these arguments. As Riddick admits, Informal Complaint #10285
   and the subsequent Regular Grievance on its issues did not relate Riddick’s need for an inhaler to the events on April
   5, 2019. Moreover, as discussed, exhaustion under OP 866.1 requires the inmate to properly file a Regular Grievance,
   receive a Level I response on the merits of the complaint, and appeal to Level II, and possibly, to Level III. It is
   undisputed that Riddick did not properly follow all of these steps regarding his alleged need for an inhaler because of
   the incident on April 5, 2019.


                                                            13
Case 7:20-cv-00081-GEC-PMS Document 156 Filed 03/29/21 Page 14 of 14 Pageid#: 1013




   which he could show that he was prevented, “through no fault of his own,” from filing and pursuing

   timely Informal Complaints, Regular Grievances, and subsequent appeals under OP 866.1 as to all

   of these claims. 10 Accordingly, the defendants are entitled to summary judgment as a matter of

   law under § 1997e(a). As it is clear from the record that Riddick could not now exhaust

   administrative remedies under the VDOC procedure as to the claims against these defendants

   regarding their past treatment decisions and alleged delays, the court will dismiss his claims against

   them with prejudice under § 1997e(a).

           The Clerk is directed to send copies of this memorandum opinion and accompanying order

   to plaintiff and to counsel of record for the defendants.

                        29th day of March, 2021.
           ENTER: This _____

                                                                 _________________________________
                                                                 Senior United States District Judge




           10
               Riddick vaguely alleges that the court should consider the fact that he suffers from mental disorders. He
   has offered no evidence here, however, indicating what his disorders are or showing that they hampered him in any
   way from properly following the steps of the grievance procedure.

                                                           14
